EXHIBIT 10.1


BANCORPSOUTH, INC. EXECUTIVE PERFORMANCE INCENTIVE PLAN

        THIS INSTRUMENT is adopted by BancorpSouth, Inc. (the “Company”) as the
BancorpSouth, Inc. Executive Performance Incentive Plan (the “Plan”) to be
effective as of January 1, 2004.

RECITALS:

        WHEREAS, the Company has reviewed its executive compensation programs
and policies and has determined that a portion of the compensation paid to key
employees should be based on their performance;

        WHEREAS, the Company therefore desires to establish a compensation
program that provides meaningful economic incentives to encourage outstanding
performance by key employees;

        WHEREAS, the Company further desires that the performance goals be
established in such a manner so that the economic interests of the key employees
are aligned with the economic interests of the shareholders of the Company; and

        WHEREAS, the Company intends that all compensation payable and awards
granted hereunder will qualify as “performance-based compensation” described in
section 162(m)(4)(C) of the Code (as defined below), and that this Plan be
approved by the shareholders of the Company before the compensation amounts
described hereunder are paid by the Company;

        NOW, THEREFORE, pursuant to authorization of the Board of Directors of
the Company taken on February 14, 2003, this instrument is hereby adopted as the
Plan that has been established by the Company for the purposes stated herein:

ARTICLE I. DEFINITIONS

        1.1     Award. An incentive compensation award issued hereunder to a
Participant that is subject to and dependent upon the attainment of one or more
performance goals. Payments under Awards will be made in the form of cash, and
may be provided in fulfillment of cash bonus obligations that are payable under
an employment agreement between a Participant and the Company.      
        1.2     Board. The board of directors of the Company.      
        1.3     Change in Control. The occurrence of any one of the following
events:           (a)          any "person" as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation controlling the Company or owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 25% of the total voting power
represented by the Company's then outstanding Voting Securities, or          
(b)          during any period of two consecutive years, individuals who at the
beginning of such period constitute the Company's board of directors and any new
director whose election by the Company's board of directors or nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or           (c)          the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) more than 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or           (d)          the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of its assets.               1.4      Code. The Internal
Revenue Code of 1986, as amended.               1.5     Committee. A committee
of Board members that is designated by the Board as the "Executive Compensation
and Stock Incentive Committee," provided that the Committee shall be composed of
at least two individuals (or such number that satisfies section 162(m)(4)(C) of
the Code) and shall be solely composed of individuals who are "outside
directors" as defined in Treas. Reg. § 1.162-27(e)(3) or any successor
provision.               1.6     Company. BancorpSouth, Inc. and its affiliates,
successors and assigns.               1.7     Disability. A Participant who is
eligible for disability benefits under the Company’s long-term disability
benefits plan shall be deemed to have incurred a disability hereunder.      
        1.8     Participant. Executive officers of the Company whose projected
taxable compensation for a fiscal year of the Company may cause the Company to
be subject to the deduction limitation of section 162(m) of the Code for the
fiscal year and who have been designated by the Committee to receive Awards
hereunder.               1.9     Payment Date. The date described in Section 4.2
herein.               1.10   Performance Period. The period of time to be used
in measuring the time during which performance goals under Awards must be met.
The Performance Period shall be each fiscal year of the Company unless otherwise
specified by the Committee.               1.11   Plan. The BancorpSouth, Inc.
Executive Performance Incentive Plan.               1.12   Retirement. The
voluntary termination of service by a Participant on or after the date the
Participant attains normal retirement age under the BancorpSouth, Inc. Salary
Deferral-Profit Sharing Employee Stock Ownership Plan.               1.13  
Voting Securities. Any securities of an entity which vote generally in the
election of its directors.

ARTICLE II. ADMINISTRATION

        The Plan shall be administered by the Committee. The express grant in
the Plan of any specific power to the Committee shall not be construed as
limiting any power or authority of the Committee. Any decision made or action
taken by the Committee to administer the Plan shall be final and conclusive. No
member of the Committee shall be liable for any act done in good faith with
respect to this Plan or any Award. The Company shall bear all expenses of Plan
administration. In addition to all other authority vested with the Committee
under the Plan, the Committee shall have complete authority to:

    (a)          Select Participants who may receive cash payments pursuant to
Awards, and
grant Awards pursuant to the terms hereof;           (b)          Subject to the
limitations and conditions contained in the Plan, establish the
amounts payable under the Awards and the performance goals to be achieved for
the payment of the Awards;           (c)          Interpret all provisions of
this Plan;           (d)          Prescribe the forms to be used and procedures
to be followed by Participants
for the administration of the Plan;           (e)          Adopt, amend, and
rescind rules for Plan administration; and           (f)          Make all
determinations it deems advisable for the administration of this Plan.

ARTICLE III. AWARD ELIGIBILITY AND LIMITATIONS

        3.1     Terms of Awards. All Awards must be established by the Committee
in writing no later than the earlier to occur of (i) 90 days after the beginning
of the Performance Period, and (ii) the elapse of 25% of such Performance
Period. Payment of compensation under an Award shall be based on the attainment
of one or more pre-established objective performance goals that are based on the
criteria described in Section 3.3. The Committee must identify the Participant
to whom the Award has been granted, the amount of compensation payable under the
Award, and the performance goals upon which the Award is conditioned. Neither
the Company nor the Committee shall have the discretion to increase the amount
payable under an Award that would otherwise be due upon the attainment of the
performance goals stated in the Award. Except as provided in the written terms
and conditions of an Award that are provided to a Participant, or in an
employment agreement between the Participant and the Company, the Committee
shall retain the right to reduce or eliminate the amount that is payable under
the Award.               3.2     Form of Payment. An Award shall be paid in the
form of a cash bonus to a Participant. The amount of the cash bonus shall be
stated as a fixed amount or as an objective formula for computing the amount of
compensation payable if the performance goal is obtained. A formula for
computing compensation may be expressed as a percentage of base compensation
payable to a Participant or on any other basis that yields a determinable amount
of compensation. The maximum amount of compensation that is payable under all
Awards made to a Participant during a calendar year is $4,000,000.      
        3.3     Performance Criteria of Awards. Subject to the terms hereof, and
in a manner consistent with Treas. Reg. § 1.162-27 or any successor rule under
the Code, performance goals shall be determined in the sole and absolute
discretion of the Committee, provided that the goals must be such that whether
or not the performance goal will be achieved is substantially uncertain at the
time the performance goals and the terms of the Award are established.
Performance goals may be based upon increases in performance of the Company over
a prior period, but may also be based on maintaining status quo or limiting
losses or decreases in performance, as is appropriate in view of the business
conditions of the Company, its industry or the market in which its securities
are traded at the time that a performance goal is established. Performance goals
shall be determined on the following criteria: (a) targeted levels of return on
average equity, and (b) targeted levels of deposits and other funding sources.  
   

ARTICLE IV. PAYMENT OF COMPENSATION UNDER AWARD

        4.1     Payment under Awards. Except as provided in Sections 4.3, 4.4
and 4.5, payment under an Award shall only occur if (i) the performance goals
specified in the Award were satisfied during the Performance Period and (ii) the
Participant is employed by the Company or an affiliate of the Company at the end
of the Performance Period. Except as provided in Sections 4.3 and 4.5, payment
under an Award shall not occur until the Committee has certified in writing that
the performance goals have been achieved. For this purpose, approved minutes of
the Committee meeting or action by unanimous written consent of the Committee by
which certification is made shall be treated as a written certification.
However, such certification is not required if the performance goal is based
solely on the increase in the market value of Company stock for a specified
period.               4.2     Time of Payment. Except as provided in Section
4.5, cash compensation amounts that become payable under an Award after
attainment of performance goals shall be paid as soon as practicable (as
determined by the Committee) following the close of the Performance Period (the
“Payment Date”).               4.3     Death or Disability. Upon the death or
Disability of a Participant during a Performance Period, payments under Awards
shall be made as follows:           (a)          If the Company achieves the
performance goals specified in the Participant's Award, the Participant shall be
eligible to receive payments under the Award. The Award may be paid in full or
may be prorated based on the number of full months which have elapsed in the
Performance Period as of the date of such death or Disability, at the sole and
absolute discretion of the Committee. Payments under this Section 4.3(a) shall
be made as soon as practicable (as determined by the Committee) following the
close of the Performance Period, but not prior to the date the Committee
certifies in writing that the performance goals have been achieved.          
(b)          If the Company fails to achieve the performance goals specified in
the Participant's Award, the Participant shall be deemed to have satisfied the
performance goals stated in the Award. The Award may be paid in full or may be
prorated based on the number of full months which have elapsed in the
Performance Period as of the date of such death or Disability, at the sole and
absolute discretion of the Committee. Payments under this Section 4.3(b) shall
be made as soon as practicable (as determined by the Committee) following the
close of the Performance Period.               4.4     Retirement. Upon the
Retirement of a Participant during a Performance Period and the attainment of
the performance goals under an Award for such Participant for such Performance
Period, the Award may be paid in full or may be prorated based on the number of
full months which elapsed in the Performance Period as of the date of the
Retirement, at the sole and absolute discretion of the Committee. Payments under
this Section 4.4 shall be made on the Payment Date.               4.5     Change
in Control. In the event the Company experiences a Change in Control during a
Performance Period, the Participant shall receive the maximum amount payable
under an Award, whether or not the performance goals specified in the Award have
been achieved. Such Award shall be payable as soon as practicable (as determined
by the Committee) following the Change in Control.               4.6    
Withholding Tax Requirements. Amounts paid hereunder shall be subject to
applicable federal, state and local withholding tax requirements.

ARTICLE V. GENERAL PROVISIONS

        5.1     Effect on Employment. Neither the adoption of this Plan, its
operation, nor any documents describing, or referring to, this Plan (or any part
thereof) shall confer upon any employee any right to continue in the employ of
the Company or an affiliate or in any way affect any right and power of the
Company or an affiliate to terminate the employment of any employee at any time
with or without assigning a reason therefor.               5.2     Unfunded
Plan. The Plan, insofar as it provides for grants, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon
contractual obligations that may be created hereunder. No such obligation of the
Company shall be deemed to be secured by any pledge of, or other encumbrance on,
any property of the Company.               5.3     Rules of Construction.
Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The masculine gender when used herein
refers to both masculine and feminine. The reference to any statute, regulation
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.               5.4     Governing Law. The
internal laws of the State of Mississippi (without regard to the choice of law
provisions of Mississippi) shall apply to all matters arising under this Plan,
to the extent that federal law does not apply.               5.5     Amendment.
The Board may amend or terminate this Plan at any time; provided, however, an
amendment that would modify the material terms of the performance goals
specified hereunder is not valid until the shareholders of the Company approve
the amendment in a manner that satisfies the shareholder approval requirements
of section 162(m) of the Code.               5.6     Successors. The terms of
the Plan shall be binding upon the Company and its successors and assigns, and
shall bind any successor of the Company, as well as its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.               5.7    
Beneficiary Designations. If permitted by the Committee, a Participant under the
Plan may name a beneficiary or beneficiaries to whom any earned but unpaid Award
shall be paid in the event of the Participant’s death. In the absence of any
such designation, any Award payments remaining after the Participant’s death
shall be paid to the Participant’s spouse or, if none, to the Participant’s
children. If the Participant does not have a surviving spouse or children,
payment shall be made to his or her estate.               5.8     Effective Date
of Plan. This Plan shall be effective on January 1, 2004. Awards may be granted
hereunder at any time after adoption of this Plan by the Board, provided that no
compensation shall be paid under this Plan until the shareholders of the Company
approve this Plan in a manner that satisfies section 162(m) of the Code. No
Awards may be made under this Plan after the first shareholders meeting that
occurs in the fifth year following the year in which the shareholders of the
Company previously approved this Plan unless shareholders reapprove this Plan on
or prior to the date of such meeting.

EXECUTION

        IN WITNESS WHEREOF, the undersigned officer has executed this Plan on
this 14th day of February, 2003, to be effective as of January 1, 2004.

  BANCORPSOUTH, INC.           By:  /s/ L. Nash Allen,
Jr.                                  L. Nash Allen, Jr.
        Chief Financial Officer